DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US10720305 B2 (patent 305). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the issued patent are identical but more narrowed and represents the same invention.  Hence, rejected under non-statutory obvious double patenting. A detailed analysis is given below..

Referring to the claim 1of instant application,  Claim 1 of  US Patent 305 recites;   A power generation system comprising: a high-frequency generator configured to apply power to a plasma chamber at a primary frequency; a filter configured to suppress mixing products to limit variation of a time-varying load reflection coefficient presented to the high-frequency generator; and a frequency-tuning subsystem configured to: apply, while the high-frequency generator is applying power at the primary frequency, a probe signal comprising one or more probe frequencies, wherein power of the probe signal is lower than power produced at the primary frequency; and adjust the primary frequency of the high-frequency generator in response to the one or more probe frequencies indicating an improved measure of performance. (See Claim 1 of US Patent 305).  However,  claim 1 of the instant application is interpreted in a broader view to meet the limitations recited narrowly at the issued patent claim. Hence, it is an non-statutory obvious double patenting.

Referring to the claim 2,  modified claim 1 of US patent 305 recites the power generation system of claim 1(instant application), However, claim 9 further recites comprising a low-frequency generator to apply power to the plasma chamber at a low frequency, wherein the filter is configured to suppress mixing products of the primary frequency and the low frequency (See claim 13 for this limitation).  Hence, it is an non-statutory obvious double patenting.



Referring to the claim 3,  modified claim 1 of US patent 305 recites the power generation system of claim 2, but silent on wherein a frequency ratio of the low- frequency generator to that of the high-frequency generator is between 0.0005 and 0.2.  However,  it is within the scope of an ordinary skill of the art   Hence, it is an non-statutory obvious double patenting.

Referring to the claim 4,  modified claim 1 of US patent 305 recites the power generation system of claim 1, but silent on wherein power produced at the probe frequencies is between 1 and 100 dB below the power at the primary frequency. However,  Claim 1 and claim 5 suggests that filter is configured to operate at a certain power range from which an ordinary skill can calculate the frequency power range in dB.  Hence, it is an non-statutory obvious double patenting. 

Referring to the claim 5,  modified claim 1 of US patent 305 recites the power generation system of claim 1 comprising a delay element configured to couple between the filter and the plasma chamber. Hence, it is an non-statutory obvious double patenting.

Referring to the claim 6  modified claim 1 of US patent 305 recites the Referring to the claim 2,  modified claim 1 of US patent 305 recites the power generation system of claim 1, wherein the measure of performance is a measure of performance selected from the group consisting of: a reflected power; a measure of how far a load impedance seen by the high-frequency generator deviates from a desired impedance; and a measure of load reflection coefficient magnitude. Hence, it is an non-statutory obvious double patenting.

Referring to the claim 7,  modified claim 1 of US patent 305 recites the Referring to the claim 2,  modified claim 1 of US patent 305 recites the power generation system of claim 1, wherein the one or more probe frequencies are noise. (See claim 3 of patent 305 which suggest there is noise to filter and it is 75% efficient and hence it is obvious to predict noise from probes.) Hence, it is an non-statutory obvious double patenting.


Referring to the claim 9,  modified claim 1 of US patent 305 recites the Referring to the claim 2,  modified claim 1 of US patent 305 recites the power generation system of claim 1, comprising a primary oscillator to generate the primary power signal and a secondary oscillator to generate the one or more probe frequencies (See claim 13 where an oscillator/resonator has been suggested and it is within the scope of ordinary skill to use a primary oscillator and a secondary oscillator for generating different frequency signals for probing.) Hence, it is an non-statutory obvious double patenting. 

Referring to the claim 10,  US patent claim 1 and 17 recites, A method for automated frequency tuning of a power generation system, the method comprising: applying a primary power signal at a primary frequency to a plasma load with a high-frequency generator, either directly or through a matching network; applying a probe signal at one or more probe frequencies to the plasma load wherein power produced at the probe frequencies is lower than power produced at the primary frequency; suppressing mixing products with a filter to reduce variation of a time-varying load reflection coefficient presented to the high-frequency generator; and adjusting the primary frequency based upon a measure of performance in response to probe signal. (See Claim 1 ,17  of US Patent 305).  However,  claim 1 of the instant application is interpreted in a broader view to meet the limitations recited narrowly at the issued patent claim.  Hence, it is an non-statutory obvious double patenting.

Referring to the claim 11,  US Patent 305 claim 1 recites the method of claim 10, wherein the application of the probe signal and the adjustment of the primary frequency are performed cyclically in order to repeatedly improve an accuracy of adjusting the primary frequency towards a global optimum. It is within the scope of the ordinary skill to further improve the frequency tuning of the power to the  load and to achieve a global optimum.  Hence it is a double patenting.


Claims 8, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7,13, 17 of U.S. Patent No.  in view of  US20170330731 by VanZyl.

Referring to the claim 8,  modified claim 1 of US patent 305 recites the power generation system of claims 7  but silent on comprising a single oscillator- amplifier combination to produce the primary power signal, and the noise is inherent to the single oscillator-amplifier combination.  However  Van Zyl Fig 1-26 teaches a single oscillator- amplifier combination to produce the primary power signal, and the noise is inherent to the single oscillator-amplifier combination  (See abstract and Fig 1,  and claim 1).  Hence, it is an non-statutory obvious double patenting. 

Referring to the claim 12,  US Patent 305 claim 1 recites the method of claim 10, wherein the probe signal is periodic or a sum of periodic signals. ( Vanzyl Fig 1 and 25 and 26 teaches this limitation). Hence, it would be obvious to an ordinary skill to combine the VanZyl teachings with  US Patent 305 claim 1 and recite the limitation of claim 12 of instant application in order to minimize the reflection coefficient of the signal.

Referring to the claim 13,  US Patent 305 claim 1 recites the method of Claim 10, but silent on wherein applying the probe signal comprises sweeping the one or more probe frequencies across a fixed frequency range.  However, Van Zyl Fig 1, 15, 25 and 26 teaches this limitation). Hence it is within the scope of the ordinary skill to combine the teachings of Van Zyl with US Patent 305 claim and recites the claim 13. Hence it is obvious double pending.


Referring to the claim 14,  US Patent 305 claim 1 recites the method of Claim 10, silent on wherein applying the probe signal comprises tuning a probe signal to a single one of a plurality of different probe frequencies at different times. It is within the scope of the ordinary skill in the art using Van Zyl optimizing the output power frequency delivering teachings. Hence, it is obvious  double patenting.

Referring to the claim 15,  US Patent 305 claim 13 and 17 recites the A plasma processing system comprising: a plasma chamber; a high-frequency generator configured to apply power to a plasma chamber at a primary frequency; a low-frequency generator to apply power to the plasma chamber at a low frequency; a filter configured to suppress mixing products of the primary frequency and the low frequency to limit variation of a time-varying load reflection coefficient presented to the high-frequency generator; and but silent on means for frequency tuning the high-frequency generator using a probe signal that is concurrently applied with the power applied to the plasma chamber at the primary frequency.  However, US Patent other claims 13-23 recites tuning the power frequency and minimizing the reflection coefficient. Also,  Van Zyl teaches a mixer amplifier oscillator for the output adjusted signal. Hence, an ordinary skill in the art before the   filing date of instant claim to recite the claim 15 limitations in order to run the plasma process efficiently.  (See Fig 16 

Referring to the claim 16   modified US patent claim 13 and 17 of US Patent recites the claim 15 along with Vanzyl teaches the plasma processing system of claim 15 comprising  Van Zyl further teaches a match network coupled between the high-frequency generator and the plasma chamber. (See Fig 22 A matching network).  Hence, it is obvious double patenting.

Referring to the claim 17   modified US patent claim 13 and 17 of US Patent recites along with Vanzyl teaches the plasma processing system of claim 15, wherein a frequency ratio of the low-frequency generator to that of the high-frequency generator is between 0.0005 and 0.2. Hence, it is an non-statutory obvious double patenting.

Referring to the claim 18   modified US patent claim 13 and 17 of US Patent recites the claim 15 along with Vanzyl teaches the plasma processing system of claim 15, Van Zyl teaches wherein power produced at one or more probe frequencies of the probe signal is between t and 100 dB below the power at the primary frequency (See Fig 1, 16, 22 teaches probe signal frequencies as needed).  Hence, it is an non-statutory obvious double patenting.

Referring to the claim 19   modified US patent claim 13 and 17 of US Patent recites   along with Vanzyl teaches the plasma processing system of claim 15 wherein the means for frequency tuning comprises means for frequency tuning with a probe signal that comprises noise (See Van Zyl reference Fig 21 and paragraph [0100] where inherently teaches about the noise). Hence, it is an non-statutory obvious double patenting.

Referring to the claim 20 modified US patent claim 13 and 17 of US Patent recites the claim 15 along with Vanzyl teaches the plasma processing system of claim 15, wherein the means for frequency tuning comprises a secondary oscillator, and wherein the high-frequency generator comprises a primary oscillator to generate the primary frequency and the secondary oscillator to generate the probe signal. Hence, it is an non-statutory obvious double patenting. Hence, it is an non-statutory obvious double patenting.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US 20170330731 A1 by Van Zyl. 

Referring to the claim 1 Van Zyl teaches;  A power generation system (See Fig 22A to 26 and abstract and claim 1) comprising: a high-frequency generator  (See Fig 26 item 2642 and claim 1) configured to apply power to a plasma chamber at a primary frequency (See paragraph [0110]); 


    PNG
    media_image1.png
    515
    768
    media_image1.png
    Greyscale


a filter (paragraph [0100] not shown in Fig 24 but items 2604 and  2610  comprises a filtering function as discussed in see Fig 17 A, B) configured to suppress mixing products to limit variation of a time-varying load reflection coefficient presented to the high-frequency generator (See abstract and Fig 24 and claim 1); and 

a frequency-tuning subsystem (Fig 26 item 2640) configured to: apply, while the high-frequency generator (item 2642)  is applying power at the primary frequency ( paragraph [0111] to [0112]) , a probe signal (item 2616 signal probe or sensor paragraph [0111]) and paragraph  [0111]).comprising one or more probe frequencies, wherein power of the probe signal is lower than power produced at the primary frequency; and adjust the primary frequency of the high-frequency generator in response to the one or more probe frequencies indicating an improved measure of performance (In another embodiment Fig 25 to 26 and paragraphs [0112] to [0119] ). 

    PNG
    media_image2.png
    545
    840
    media_image2.png
    Greyscale


Hence, it would be obvious to an ordinary skill in the art before the filing date of the invention to incorporate all the embodiments in to one single system to control the output power frequency in response to the reflective coefficient using mixers and filters in order to have an reliable output  signal for plasma processing.  

Referring to the claim 2 modified reference of Van Zyl teaches the  power generation system of claim 1, comprising a low-frequency generator to apply power to the plasma chamber at a low frequency, wherein the filter is configured to suppress mixing products of the primary frequency and the low frequency. (See Van Zyl in another embodiment teaches a low frequency paragraph [0064])

Referring to the claim 3 modified reference of Van Zyl teaches the  power generation system of claim 2, wherein a frequency ratio of the low- frequency generator to that of the high-frequency generator is between 0.0005 and 0.2.  (See Paragraph [0112] and Fig 26 and it is obvious to an ordinary skill to define the optimized power using frequency ratios). 

Referring to the claim 4 modified reference of Van Zyl teaches the power generation system of claim 1, wherein power produced at the probe frequencies is between 1 and 100 dB below the power at the primary frequency. (See Van Zyl claims 1-12 and  paragraphs [0097] to [0100] where Van Zyl suggests using certain dB power signals.)  Hence, it is obvious to an person with ordinary skill to optimize the power range for reliable output signal with minimized reflection coefficient. 

Referring to the claim 5 modified reference of Van Zyl teaches the power generation system of claim 1 comprising a delay element configured to couple between the filter and the plasma chamber.   (See Van Zyl Fig 16, 17A, B and Fig 22, 23 )  It is obvious to an ordinary skill to introduce a delay component coupled between chamber and power supply system in order to match the impedance for reducing the reflection.

Referring to the claim 6 modified reference of Van Zyl teaches the power generation system of claim 1, wherein the measure of performance is a measure of performance selected from the group consisting of: a reflected power; a measure of how far a load impedance seen by the high-frequency generator deviates from a desired impedance; and a measure of load reflection coefficient magnitude.  (See Fig 26 and paragraphs [0110] to 0112]).

Referring to the claims 7,  modified reference of Van Zyl teaches the e power generation system of claim 1, but silent on wherein the one or more probe frequencies are noise. (It is an implicit teaching for  Fig 24-26 and claims 1-23 having noise in signal is an inherent and controlling the noise is efficient outputting of a power source).

Referring to the  8 , modified reference of Van Zyl teaches the power generation system of claim 7 comprising a single oscillator- amplifier combination to produce the primary power signal, and the noise is inherent to the single oscillator-amplifier combination. (See Fig 22 to 24 it is implied teaching)

Referring to the claims 9,  modified reference of Van Zyl teaches the power generation system of claim 1, comprising a primary oscillator to generate the primary power signal and a secondary oscillator to generate the one or more probe frequencies.  (See Fig 22 to 26 and corresponding paragraphs suggests  a secondary oscillator in the amplifier).
Referring to the claim 10  Van Zyl ( Fig 22-26 and claim 4 and 10) teach ,a method for automated frequency tuning of a power generation system (Fig 22), the method comprising: applying a primary power signal at a primary frequency to a plasma load with a high-frequency generator, either directly or through a matching network; applying a probe signal at one or more probe frequencies to the plasma load wherein power produced at the probe frequencies is lower than power produced at the primary frequency; suppressing mixing products with a filter to reduce variation of a time-varying load reflection coefficient presented to the high-frequency generator; and adjusting the primary frequency based upon a measure of performance in response to probe signal.
1Hence, it would be obvious to an ordinary skill in the art before the filing date of the invention to incorporate all the embodiments in to one single system to control the output power frequency in response to the reflective coefficient using mixers and filters in order to have an reliable output  signal for plasma processing.  

Referring to the method of claim 11, Modified reference of  Van Zyl teaches the method, wherein the application of the probe signal and the adjustment of the primary frequency are performed cyclically in order to repeatedly improve an accuracy of adjusting the primary frequency towards a global optimum.  (See Fig 18-21,  and  paragraphs [0090] to [0095]).

Referring to the method of claim 12, Modified reference of  Van Zyl teaches the method of claim 10, wherein the probe signal is periodic or a sum of periodic signals.  (See Fig 26 and paragraphs [0112] and [0114]).

Referring to the method of claim 13, Modified reference of  Van Zyl teaches the Referring to the method of claim 10, Modified reference of  Van Zyl teaches the method of Claim 10, wherein applying the probe signal comprises sweeping the one or more probe frequencies across a fixed frequency range. (See Fig 1, 2 and paragraphs [0046] and [0047]).
Referring to claim 14, Modified reference of  Van Zyl teaches the method of Claim 10, wherein applying the probe signal comprises tuning a probe signal to a single one of a plurality of different probe frequencies at different times. (See Fig 26 and item 2616 and paragraph [0111])

Referring to the claim 15  Van Zyl Fig 22- 26 and claims 1, 7  teaches  A plasma processing system comprising: a plasma chamber; a high-frequency generator configured to apply power to a plasma chamber at a primary frequency; a low-frequency generator to apply power to the plasma chamber at a low frequency; a filter configured to suppress mixing products of the primary frequency and the low frequency to limit variation of a time-varying load reflection coefficient presented to the high-frequency generator; and means for frequency tuning the high-frequency generator using a probe signal that is concurrently applied with the power applied to the plasma chamber at the primary frequency. (See Fig 24 and 26 and claims 4 and 10-13). 

Hence, it would be obvious to an ordinary skill in the art before the filing date of the invention to incorporate all the embodiments in to one single system to control the output power frequency in response to the reflective coefficient using mixers and filters in order to have an reliable output  signal for plasma processing.  

Hence, it would be obvious to an ordinary skill in the art before the filing date of the invention to incorporate all the embodiments in to one single system to control the output power frequency in response to the reflective coefficient using mixers and filters in order to have an reliable output  signal for plasma processing.  

Referring to claim 16, Modified reference of  Van Zyl teaches the plasma processing system of claim 15 comprising a match network coupled between the high-frequency generator and the plasma chamber. (See Van Zyl abstract and claim 1 and 7  Fig 25 item 2504 paragraph [0107]).

 Referring to  claim 17, Modified reference of  Van Zyl teaches the plasma processing system of claim 15, wherein a frequency ratio of the low-frequency generator to that of the high-frequency generator is between 0.0005 and 0.2. (See Paragraph [0112] and Fig 26 and it is obvious to an ordinary skill to define the optimized power using frequency ratios). 

Referring to claim 18, Modified reference of  Van Zyl teaches the plasma processing system of claim 15, wherein power produced at one or more probe frequencies of the probe signal is between t and 100 dB below the power at the primary frequency. (See Van Zyl claims 1-12 and  paragraphs [0097] to [0100] where Van Zyl suggests using certain dB power signals.)  Hence, it is obvious to an person with ordinary skill to optimize the power range for reliable output signal with minimized reflection coefficient. 

Referring to claim 19, Modified reference of  Van Zyl teaches the plasma processing system of claim 15 wherein the means for frequency tuning comprises means for frequency tuning with a probe signal that comprises noise.  (The means for is interpreted as a equivalent structure controller and a frequency tuning means for the frequency tuning system accordingly  Fig 26  and item controller 2606 and power amplifier  to control the probe frequencies of tuning system 2640 and paragraphs [0111] to[0114])

Referring to claim 20, Modified reference of  Van Zyl teaches the  plasma processing system of claim 15, wherein the means for frequency tuning comprises a secondary oscillator, and wherein the high-frequency generator comprises a primary oscillator to generate the primary frequency and the secondary oscillator to generate the probe signal.  (See Fig 25 and 28 and paragraphs [0121]-[0123]) 

Conclusion

Claims 1-20 are rejected over prior art.

Claims 1-20 are rejected as non-statutory obvious double patenting over US10720305 B2.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                              /SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/16/2022